DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/24/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 1 the structure in which the epi-layers and dielectric fins are disposed in and connected by is not disclosed, in claim 13 the structure in which the source/drains and dielectric fins are disposed in and connected by is not disclosed, and in claim 21 the structure in which the source/drains and dielectric fins are disposed in and connected by is not disclosed.  As far as the claims are concerned these components could be floating in space.  
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE (US 20200119010).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, LEE discloses a semiconductor device, comprising:
a first epi-layer (epi source/drain 118 of right fin of 904-1, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) and a second epi-layer (epi source/drain 118 of left fin of 904-2, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) each located in a first region of the semiconductor device (left region of the device in fig 14);
a first dielectric fin (fin comprising SiN 124 and HfO 126 924-2 between the first and second S/D, see fig 8 and 14, elements 124 and 924-2, para 50 and 58) located between the first epi-layer and the second epi-layer, wherein the first dielectric fin has a first dielectric constant (SiN can have a dielectric constant of around 10);
a third epi-layer (epi source/drain 118 of middle fin of 904-2 see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) and a fourth epi-layer (epi source/drain 118 of right fin of 904-3, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) each located in a second region of the semiconductor device (right portion of the device, see fig 14); and

Regarding claim 2, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 1, wherein: 
the first dielectric fin has a first height (height from uppermost to lowermost surfaces of 124, see fig 8 and figure II below); 
the second dielectric fin has a second height (height between uppermost surface of 120 and lowermost surface of 116 in the 2nd fin, see fig 8 and figure II below); and 
the first height is greater than the second height (See fig 8).
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 1, wherein: 
an upper surface of the first dielectric fin is disposed above an outermost lateral protrusion of the first epi-layer and the second epi-layer (there is an upwards-facing surface of 124 which is higher than a protrusion in 118, see fig 8); and 
an upper surface of the second dielectric fin is disposed below an outermost lateral protrusion of the third epi-layer and the fourth epi-layer (there is an upwards-facing surface of 124 which is lower than a protrusion in 118, see fig 8).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 1, wherein the second dielectric fin includes a greater number of dielectric materials than the first dielectric fin (the second fin includes 116 and 120 which can be different materials and the first fin includes only 124, see fig 8).
claim 6, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 5, wherein: 
the first dielectric fin is comprised of a first type of dielectric material having a first dielectric constant (124 can be SiN which has a dielectric constant of ~7.8); 
the second dielectric fin is comprised of a second type of dielectric material having a second dielectric constant (the second fin comprises 116 which can be SiCN with a dielectric constant of ~4.8, see para 44) and a third type of dielectric material having a third dielectric constant (120 can be SiO with a dielectric constant of ~3.9, see para 46); 
the first dielectric constant is greater than the second dielectric constant (SiN has a greater dielectric constant than SiCN); and 
the second dielectric constant is greater than the third dielectric constant (SiCN has a greater dielectric constant than SiO).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 6, wherein the third type of dielectric material is located over the second type of dielectric material in the second dielectric fin (120 is located over 116, see fig 8).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 6, wherein: 
the first dielectric constant is greater than about 10 (the first fin can include 126 which can be HfO which has a dielectric constant of ~25, see para 53); 
the second dielectric constant is less than about 10 but greater than about 4 (the second dielectric is about 4.8, see para 44); and 
the third dielectric constant is less than about 5 (the third dielectric constant is about 3.9, see para 46).
claim 10, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 1, wherein: 
the first region includes a memory device region (the first region contains FET devices that could be used in memory, see fig 8, para 64); and 
the second region includes a logic device region (the first region contains FET devices that could be used in logic, see fig 8, para 64).
Regarding claim 13, as best as the examiner is able to ascertain the claimed invention, LEE discloses a semiconductor device, comprising: 
a first source/drain (epi source/drain 118 of right fin of 904-1, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) and a second source/drain (epi source/drain 118 of left fin of 904-2, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below)  disposed in a memory device region of the semiconductor device (left region of the device in fig 14); 
a high-k fin structure disposed between the first source/drain and the second source/drain (SiN fin 924-2 between the first and second S/D, see fig 8 and 14, elements 124 and 924-2, para 50 and 58); 
a third source/drain (epi source/drain 118 of middle fin of 904-2 see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) and a fourth source/drain (epi source/drain 118 of right fin of 904-3, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) disposed in a logic device region of the semiconductor device (right portion of the device, see fig 14); and 
a hybrid fin structure (dielectric body comprising 120/116 between two of the epitaxial S/D 118, see fig 8 and 14, elements 116 and 120, para 42 and 45 and figures I and II below) disposed between the third source/drain and the fourth source/drain; 
wherein: 
the first source/drain and the second source/drain are spaced apart by a first distance (1st distance between 1st and 2nd fins, see fig 14 and figure I below); 

the high-k fin structure has a greater dielectric constant than the hybrid fin structure (the hybrid fin comprises 120 which can be SiO and the high-k fin comprises 124 which can be SiN which has a higher dielectric constant than SiO, see fig 8, para 46 and 50); 
an upper surface of the high-k fin structure is disposed above an upper surface of the hybrid fin structure (a surface of 124 which faces upwards can be chosen which is higher than a surface of 120 which faces upwards, see fig 8 and figure II below); 
and the hybrid fin structure comprises multiple types of different dielectric materials (the hybrind fin can comprise 116 and 120 made of different dielectrics, see fig 8, para 42 and 45).
Regarding claim 14, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 13, wherein: 
the upper surface of the high-k fin structure is disposed above an outermost lateral protrusion of the first source/drain and the second source/drain (there is an upwards-facing surface of 124 which is higher than a protrusion in 118, see fig 8); and 
the upper surface of the hybrid fin structure is disposed below an outermost lateral protrusion of the third source/drain and the fourth source/drain (there is an upwards-facing surface of 124 which is lower than a protrusion in 118, see fig 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20200119010) in view of CHENG (US 9748245).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 2.
LEE fails to explicitly disclose a device, wherein: 
the first epi-layer or the second epi-layer has a third height; and 
the third height is greater than or equal to the first height.
CHENG discloses a device, wherein: 
the first epi-layer or the second epi-layer has a third height (height of epi-layer 1200a, see fig 12, para 42); and 
the third height is greater than or equal to the first height (the height of 1200a is larger than a height of the barrier 220, see fig 12, para 37).
LEE and CHENG are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the fin heights of CHENG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the fin heights of CHENG in order such that fins for one device are not shorted to fins for another device (see CHENG para 38).
Claims 9, 11-12, 21-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20200119010) in view of PARK (US 20190081180).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 1.

PARK discloses a device, the second dielectric fin is at least twice as wide as the first dielectric fin (the dielectric 111a between the fins 110a can be the first pitch 30 nm wide and the dielectric 165 between 110a and 110b can be the second pitch 100 nm wide, see fig 1, para 26).
LEE and PARK are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the fin dimensions of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the fin dimensions of PARK in order to reduce resistance variation (see PARK para 77).
Regarding claim 11, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 1.
LEE fails to explicitly disclose a device, wherein: 
the first region has a first pattern density;
the second region has a second pattern density; and 
the first pattern density is greater than the second pattern density.
PARK discloses a device, wherein: 
the first region has a first pattern density (pattern density of fins 110a in their region P1 which can be 30 nm per fin, see fig 1, para 26);
the second region has a second pattern density (pattern density between 110a and 110b which can be 100 nm, see fig 1, para 26); and 

LEE and PARK are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the fin spacing of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the fin spacing of PARK in order to reduce resistance variation (see PARK para 77).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention, LEE discloses the semiconductor device of claim 11.
LEE fails to explicitly disclose a device, wherein the first pattern density is at least twice as great as the second pattern density.
PARK discloses a device, wherein the first pattern density is at least twice as great as the second pattern density (the pitch between adjacent fins 110a is 30nm and between 110a and 110b is 100nm, see fig 1, para 26).
LEE and PARK are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the fin spacing of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the fin spacing of PARK in order to reduce resistance variation (see PARK para 77).
Regarding claim 21, as best as the examiner is able to ascertain the claimed invention, LEE discloses a semiconductor device, comprising: 

a first dielectric fin (SiN fin 924-2 between the first and second S/D, see fig 8 and 14, elements 124 and 924-2, para 50 and 58) located between the first source/drain component and the second source/drain component, wherein the first dielectric fin has a first height (height from topmost surface of 124 to bottommost surface of 124, see fig 8); 
a third source/drain component (epi source/drain 118 of middle fin of 904-2 see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) and a fourth source/drain component (epi source/drain 118 of right fin of 904-3, see figs 8 and 14, 118, para 39, 45 and 58 and figure I-II below) each located in a second region of the semiconductor device (right portion of the device, see fig 14),
a second dielectric fin (dielectric body comprising 120/116 between two of the epitaxial S/D 118, see fig 8 and 14, elements 116 and 120, para 42 and 45 and figures I and II below) located between the third source/drain component and the fourth source/drain component, 
wherein the second dielectric fin has a second height (height from uppermost surface of 120 in the 2nd fin to lowermost surface in 116 in 2nd fin, see fig 8) that is less than the first height.
LEE fails to explicitly disclose a device wherein the first region has a greater pattern density than the second region.
PARK discloses a device wherein the first region has a greater pattern density than the second region (the pitch between adjacent fins 110a is less than between 110a and 110b, see fig 1, para 26).
LEE and PARK are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the fin spacing of PARK because they are from the same field of endeavor.

Regarding claim 22, as best as the examiner is able to ascertain the claimed invention, LEE and PARK disclose the semiconductor device of claim 21.
LEE further discloses a device, wherein the first dielectric fin has a greater dielectric constant than the second dielectric fin (124 can include SiN which has a greater dielectric constant than the SiO in 120, see fig 8, para 46-50).
Regarding claim 24, as best as the examiner is able to ascertain the claimed invention, LEE and PARK disclose the semiconductor device of claim 21.
LEE further discloses a device, wherein: 
the first dielectric fin consists of a single type of dielectric material (124 can comprise SiN, see para 50); and 
the second dielectric fin includes multiple different types of dielectric materials (116 can be SiCN and 120 can be SiO, see para 44 and 46).
Regarding claim 25, as best as the examiner is able to ascertain the claimed invention, LEE and PARK disclose the semiconductor device of claim 21.
LEE further discloses a device, wherein: 
the first source/drain component and the second source/drain component are separated by a first distance (1st distance between 1st and 2nd fins, see fig 14 and figure I below);
the third source/drain component and the fourth source/drain component are separated by a second distance greater than the first distance (2nd distance between the 3rd and 4th fins, see fig 8 and 14 and figure I below); 
the first dielectric fin has a first width; and 

Regarding claim 26, as best as the examiner is able to ascertain the claimed invention, LEE and PARK disclose the semiconductor device of claim 21.
LEE further discloses a device, wherein: 
the first source/drain component or the second source/drain component has a first outermost lateral protrusion (the source/drain regions have side points, see fig 8); 
the third source/drain component or the fourth source/drain component has a second outermost lateral protrusion (the source/drain regions have side points, see fig 8); 
an upper surface of the first dielectric fin is taller than the first outermost lateral protrusion (an upwards-facing surface of 124 can be chosen which is higher than the points to the side of 118, see fig 8); and 
an upper surface of the second dielectric fin is shorter than the second outermost lateral protrusion (an upwards-facing surface of 120 can be chosen which is lower than the points to the side of 118, see fig 8).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20200119010) and PARK (US 20190081180) in view of CHENG (US 9748245).
Regarding claim 23, as best as the examiner is able to ascertain the claimed invention, LEE and PARK discloses the semiconductor device of claim 21.
LEE fails to explicitly disclose a device, wherein: 
the first source/drain component or the second source/drain component has a third height; and 
the third height is greater than or equal to the first height.
CHENG discloses a device, wherein: 

the third height is greater than or equal to the first height (the height of 1200a is larger than a height of the barrier 220, see fig 12, para 37).
LEE and CHENG are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the fin heights of CHENG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the fin heights of CHENG in order such that fins for one device are not shorted to fins for another device (see CHENG para 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811